The Chancellor.
The facts stated in the petition are admitted. It is admitted that the complainant has no personal security for the payment of his mortgage debt; that the mortgaged premises are an insufficient security for its payment, and that the defendants, the owners of the equity of redemption, have let the property, and take the rent, leaving the taxes unpaid, and also the interest upon the mortgage. There is, at least, a year’s interest due on the mortgage, and the taxes' for the last three years are unpaid.
The defendants insist that, inasmuch as the lien of those taxes is, under the adjudication in Morrow v. Dows, 1 Stew. 459, subsequent to the lien of the mortgage, there is no ground for the appointment of a receiver according to the decision in Cortelyou v. Hathaway, 3 Stock. 39. But, apart from the non-payment of the taxes, there is, in this case, misappropriation of the rents in not applying them to keeping down the interest. The defendants take the rents to their own use, and leave the interest unpaid.
There will be a receiver.